Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 This action is in response to amendments and arguments received on 12/08/2021. Claims 1-20 were previously pending. Claims 11-20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. Claims 1-4 are amended. Applicant’s amendments to the claims and drawings have overcome each and every objection previously set forth in the Non-Final Office
 A complete action on the merits of claims 1-20 follows below.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Attorney Barry Choobin on 12/22/2021 (See Interview Summery attached).

The application has been amended as follows: 
Cancel all Withdrawn Claims 11-20.
Claim 1, line 21, “a flange” is amended to --a flange of the housing--. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 1 is allowed for disclosing the link arm and the clamping lever being pivotally connected to the housing and the second end of the link arm being pivotally coupled to the housing at a first axis. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 1 are Swan (US Publication No. 2012/0285001) and Coutilish (US Patent No. 3,480,271).Figs. 1-5 of Swan shows an apparatus for mounting a device (speaker) on a substrate having a hole (background: mounting sound system speakers or a medicine cabinet to a wall); the apparatus comprising: a housing configured to couple to the device (see Figs. 6-7); the apparatus comprising a clamping arm (114) coupled to an expandable link (128), the clamping arm including a clamping surface (116); a link arm (body portion of the housing 104) having a first end and a second end, wherein the first end is pivotally coupled to the expandable link (at 126); a clamping lever  (108) having a first end and a second end, wherein the second end is pivotally coupled to the housing at a second axis (at 120); the clamping arm (114) is moved between an open position (Fig. 1) and a closed position (Fig. 3);but does not teach the second end  of the link arm being pivotally coupled to the housing at a first axis; also in apparatus of Swan the first end of the link arm (and not the second end of the link arm) is coupled to the clamping lever.Figs. 1-5 of Coutilish shows an apparatus for mounting a device (12) on a substrate (10) having a hole; the apparatus comprising a link arm (32); an expandable link (88); a clamping lever (40); a clamping arm (62, 70, 72, 48, 52, 54); but does not teach the link arm and the clamping lever being 
Claims 2-10 are allowed due to dependency on allowed claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723